Where the purchase money for land has been paid there can be no vendor's lien. "To maintain a bill to enforce a vendor's lien, there must be a debt due to the complainant, contracted in the purchase of the land, still unpaid, and which the purchaser, either at the time, or at some prior date, was liable to pay as a primary debtor, without condition." Scheerer v. Agee, 106 Ala. 150, 17 So. 610, and cases cited. While the deed was executed to Hood by all of the vendors, including the minor, and the two notes were payable to the vendors, including the minor, it was understood between all the parties that $1,000 of the cash paid was the value of the interest of the minor, and was to be used in the procurement of a title through the confirmation of the probate court. And in the proceedings it was shown that the share of the minor had been paid in cash, and a deed was ordered to be made to the purchaser, which was separate and distinct from the first deed, which was not binding as to the interest of the minor. The minor, having been paid in cash for her interest in the land, had no interest in the notes given for the unpaid purchase money, notwithstanding she was one of the payees. She may have had a joint legal title, but she has no equitable interest in the notes. The entire transaction indicates that she was not to be paid unconditionally, and that she has been paid in full for her interest in the land since the happening of the condition. We also think that the entire transaction shows a severance or separation of the joint interest in so far as the minor was concerned, and that no vendor's lien existed on her undivided one-fourth interest in the land, and that the trial court erred in declaring and enforcing a vendor's lien upon all of the land as only an undivided three-fourths interest was subject to said lien. The decree of the circuit *Page 605 
court is, therefore, corrected and affirmed, and the cost of this appeal is taxed to the appellee Christopher.
Corrected and affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur.